DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application depends on U.S. provisional application no. 62/753,488, filed October 31, 2018.
Election/Restrictions
3.	Applicant’s election without traverse in the reply filed on August 4, 2021 is acknowledged. 
4.         In accordance with the MPEP 803.02, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
5.         As per MPEP 803.02, the Examiner will determine whether the entire scope of the claims is patentable. Applicants' elected species 
    PNG
    media_image1.png
    104
    482
    media_image1.png
    Greyscale
 makes a contribution over the prior art of record. Therefore, according to MPEP 803.02: should the elected species appear allowable, the search of the Markush-type claim will be extended. If art is found on a non-elected species, the Markush-type claim shall be rejected and claims to the nonelected invention held withdrawn from further consideration. Since art was found on a non-elected species, subject matter not embraced by the elected species is therefore withdrawn from further consideration. It has been determined that the entire scope claimed is not patentable. 
Status of Claims
6.            Claims 1-21 are pending in the instant application. Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention and species. Therefore, claims 1-17 and 19-21 read on an elected invention and species and are therefore under consideration in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
8.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 21 recites the broad recitation “solid cancers,” and the claim also recites “including brain cancer” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1-10, 12-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mott et al. (Bioorg. Med. Chem., April 2013, PTO-892), in view of Davids et al. (J. Clin. Onco., 2012, PTO-892) in further view of Pratz et al. (Blood, 2010, PTO-892).
Mott et al. teaches a method of treating leukemia, with acute lymphoblastic leukemia (ALL) exemplified, by administering artemisinin derivatives, exemplified as artemether, artesunate, ART-838, ART-855, ART-836, ART-853, ART-907, ART-923, ART-895, ART-851 and ART-762. (p. 3706, Table I) Mott further teaches that ART-838 was the most active compound in the series against leukemia cells. (p. 3704, Col. 1)
Mott does not teach a method of treating leukemia by administering a combination of drugs. 
Davids et al. teaches a method of treating leukemia by administering the BCL-2 binding compounds ABT-737, ABT-263 or ABT-199. (p. 3129-3131) Davids further teaches that the family of agents targeting BCL-2 show modest clinical benefit as monotherapies that treatment of many different cancer might benefit from combination therapy. (p. 3133, Col. 2)
The combination of Mott and Davids does not teach the method for treating leukemia by administering a combination of drugs wherein the first agent is a BCL-2 inhibitor and wherein a second agent is a kinase inhibitor. 
Pratz et al. teaches a method of treating ALL by administering a FLT3 inhibitor specifically, sorafenib, lestaurtinib and midostaurin. Pratz further teaches that in preliminary data, midostaurin, administered in combination with chemotherapy, has been reported to increase the complete remission rate for patients with newly diagnosed FLT3/ITD ALL.(p. 1431, Col. 2) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mott/Davids/Pratz because they are all directed at chemotherapeutic method of treating leukemia. One of ordinary skill in the art would 
With respect to claims 8-9, while the combined prior art is silent on the additive or synergistic effect of the drugs, these limitations are considered met because the effect when combining these drugs would most necessarily occur and is known to be effective for the same condition is prima facie expected. 
With respect to claims 14-15, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). (MPEP § 2144.05(I)) Moreover, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP § 2144.05(II))
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

12.	Claims 1-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mott et al. (Bioorg. Med. Chem., April 2013, PTO-892), in view of Davids et al. (J. Clin. Onco., 2012, PTO-892) in further view of Pratz et al. (Blood, 2010, PTO-892) in further view of Posner et al.:
Prior art references (PTO-892)
Relevant citations
Posner et al. (US 2012/0108545, filed 5/19/2010)
Claims 23 and 24; ¶0122-0142
Posner et al. (US 2015/0031677, filed 2/28/2013)
Claims 19 and 20; ¶0101-0131
Posner et al. (US 2015/0183798, filed 4/16/2012)
Claims 11 and 12; ¶0060-0080
Posner et al. (US 2015/0361088, filed 1/22/2014)
Claims 15 and 16; ¶0083-0111


Mott et al. teaches a method of treating leukemia, with acute lymphoblastic leukemia (ALL) exemplified, by administering artemisinin derivatives, exemplified as artemether, artesunate, ART-838, ART-855, ART-836, ART-853, ART-907, ART-923, ART-895, ART-851 and ART-762. (p. 3706, Table I) Mott further teaches that ART-838 was the most active compound in the series against leukemia cells. (p. 3704, Col. 1)
Mott does not teach a method of treating leukemia by administering a combination of drugs. 

The combination of Mott and Davids does not teach the method for treating leukemia by administering a combination of drugs wherein the first agent is a BCL-2 inhibitor and wherein a second agent is a kinase inhibitor. 
Pratz et al. teaches a method of treating ALL by administering a FLT3 inhibitor specifically, sorafenib, lestaurtinib and midostaurin. Pratz further teaches that in preliminary data, midostaurin, administered in combination with chemotherapy, has been reported to increase the complete remission rate for patients with newly diagnosed FLT3/ITD ALL.(p. 1431, Col. 2) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mott/Davids/Pratz because they are all directed at chemotherapeutic method of treating leukemia. One of ordinary skill in the art would have been motivated to treat leukemia with a combination of an artemisinin compound, as per Mott, and an ABT compound, as per Davids, because Davids suggests that greater clinical benefit may result from combination therapy rather than ABT family monotherapy. One of ordinary skill in the art would have been specifically motivated to select ART-838 because Mott teaches that ART-838 was the most active compound in the series against leukemia cells. One of ordinary skill in the art would have been motivated to treat ALL with a combination of an artemisinin compound, as per Mott, and midostaurin, as per Pratz, because Pratz teaches that combination therapy of midostaurin and chemotherapy is reported to increase complete remission rate. One of ordinary skill in the art would have been specifically motivated to select 
With respect to claims 8-9, while the combined prior art is silent on the additive or synergistic effect of the drugs, these limitations are considered met because the effect when combining these drugs would most necessarily occur and is known to be effective for the same condition is prima facie expected. 
With respect to claims 14-15, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). (MPEP § 2144.05(I)) Moreover, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP § 2144.05(II))
Each of the above Posner et al. references discloses a method of treating cancer, in a subject in need thereof, by administering a therapeutically effective amount of an artemisinin derivative, wherein the cancer is selected from among leukemia, non-small cell lung cancer, colon cancer, central nervous system cancer, melanoma cancer, ovarian cancer, renal cancer, prostate cancer, and breast cancer. Each of the above Posner et al. references further discloses that chemotherapeutic agents or other antiproliferative agents may be combined with the inhibitors of this disclosure to treat proliferative diseases and cancer. Examples of known chemotherapeutic agents include, but are not limited to, adriamycin, dexamethasone, vincristine, 
The additive or synergistic effect produced by the administered composition, this language is not considered a patentable limitation.  Because the prior art teaches a method administering each of the agents claimed in the instant application, it is the chemical structures that are considered the bounds of the claimed invention.  Provided there is no external intervention after administration of a pharmaceutical composition, the effect of the composition on a subject will proceed through its natural course.  Whether the result of the administered composition is additive or synergistic is an inherent feature of the composition, which is also possessed by the composition of the prior art due to the prior art disclosing the identical composition, despite being silent on the additive or synergistic effects.
The disclosure of each of the Posner et al. references is referenced. Posner et al. does not teach the specific dosage range of instant claim 11.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the instant dosage range and that disclosed by Posner et al., overlap. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). (MPEP § 2144.05(I)) Moreover, differences in concentration or temperature will not support the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP § 2144.05(II)).
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 
Conclusion
13.	No claims are allowed.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA L SHTERENGARTS whose telephone number is (571)270-5316.  The examiner can normally be reached on Monday-Friday, 9-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/SAMANTHA L SHTERENGARTS/Primary Examiner, Art Unit 1626